DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 1
Cancelled: Claim 8  
Added: None 
Therefore Claims 1 – 7 and 9 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 7 and 9 have been considered but are not persuasive. 
Applicant argues: It is respectfully submitted that Cooperstock does not teach anything at all regarding protrusions and does not use protrusions in any way. Furthermore, the tiles or blocks taught by Cooperstock are extremely large, almost the size of a typical foot of a person.
Examiner respectfully disagrees with the applicant in that the claim recites broadly a sensor surface using protrusions under the surface. Examiner showed in the rejection a sensing surface, showed clearly in FIG 14 with protrusions 120 and 170 which senses pressure when applied to the sensing surface. Protrusions by definition is an extension beyond the normal line or surface, therefore suspension mechanism 120 and force sensor 170 are both considered protrusion by definition as well as how the claims broadly incorporate it within the limitations.
Also regarding the size of the tile being extremely large as applicant pointed out, Examiner directs the attention of the preamble as well as the limitations of the claims in which all the claim requires is an apparatus for sensing. No size and/or shape of the apparatus was stated in the limitations, which leaves for the claim to be broadly interpreted to be any apparatus for sensing whether it be large or small.

Applicant argues: It is respectfully submitted that nowhere does Clark teach any type of bridging plates that extends between tiles nor the display that crosses tiles. Moreover, the teachings of Clark and Cooperstock are incompatible and that their operation is fundamentally distinct. Clark teaches tiles or blocks upon which you stand, where the sensors are huge compared to the sensors taught by Clark, which has to do with a flat panel display. It is respectfully submitted one skilled in the art would not consider combining the teachings of Clark with Cooperstock to arrive at the claimed invention. Accordingly, for this reason, Claims 1 and 6 are patentable over the applied art of record.
Examiner respectfully disagrees with the applicant in that Clark discloses bridging plates (tile to tile connectors) that extend between tiles (FIGS 1a – 1c) and contact adjacent tiles with no protrusions on corners of the bridging plates (Column 3, lines 45 – 64). Clark therefore cure the deficiencies of Cooperstock in having tile to tile connectors between the sensing tiles so that the tiles would be designed to interlock mechanically thereby forming a larger sensing surface. Also, the use of Clark’s invention was not be bodily be incorporated into Cooperstock’s invention, but merely using the tile to tile connectors of Clarks to improve the connection between the sensing tiles mechanically.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues: "each sensing tile supporting a weight of the user on the user's foot." Rosenberg, which is inherent in AAPA, and at least Clark, are not able to support the weight of the user. There is no teaching how their teachings regarding sensors on a display could not be crushed when integrated into the teachings of Cooperstock and a user stands on them. For this reason alone, claim 1 is patentable.
Examiner respectfully disagrees with the applicant in that Cooperstock clearly shows in FIG 2A and teaches in Paragraph [0067 & 0074] - at least one rigid surface 110 for receiving the at least one foot of a user. Therefore, the weight of the user’s foot is supported by the sensing tile. 
Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Copperstock et al., US Publication 2010/0308982 A1 in view of Lee et al., US Publication 2010/0321309 A1 in further view of Clark et al., US Patent 6,496,359 in further view of Applicant Admitted Prior Art (hereinafter AAPA).

With regards to Claim 1, Copperstock discloses: An apparatus for sensing (Title and Abstract) comprising: 
a computer (Paragraph [0080 & 0096]); and 
two or more individual sensing tiles (FIGS 3 & 16, shows sensing tile array) formed of layers (FIGS 3 & 16, rigid tile surface layer, force sensing layer, vibrotactile actuation layer, supporting member layer) in communication with the computer that form a sensor surface (Paragraph [0080 & 0096]), using protrusions (FIG 14, 120, 140 & 170) under the surface (FIG 14, 110) where the protrusions transmit forces only to specific locations (Paragraph [0074] – sensor 170 detects when pressure is applied to the surface and transmit a vibrotactile feedback upon only specific locations (only where pressure is applied). That means it will not transmit feedback if there is no pressure applied), that detects force applied to the surface by the foot on the surface (Paragraph [0074] – sensor detects when pressure exerted by the foot to the surface) and provides a signal corresponding to the force to the computer (Paragraph [0080 & 0096 – 0098]), where the surface (110) is contiguous (FIG 16, shows that the surface is adjoining), and detected force (force that is detected from force sensors) can be sensed in a manner that is geometrically continuous and seamless on a surface (FIG 16, shows this feature and Paragraph [0085 & 0098]), 
the protrusions (FIG 14, 120, 140 & 170) integrated into one layer of the layers (110 – tile surface) and the protrusions and one layer are a single mechanical component (Column 10, lines 60 – 66 and Column 14, lines 54 – 67), each sensing tile supporting a weight of the user on the user’s foot (FIG 2A and Paragraph [0067 & 0074] – shows that teaches that each sensing tile supports the weight of the user’s foot.).
Copperstock fails to disclose: a range imaging camera; 
bridging plates that extend between tiles and contact adjacent tiles with no protrusions on corners of the bridging plates,
which produces from the signal a time varying continuous image of force applied to the surface,
the computer using the camera to reject unwanted input from the image of force.  
Lee discloses: a range imaging camera (FIG 9, 314 - image sensor; Lee fails to disclose a range camera, however this is an old and well known feature in the art. Please see Eibert et al., US Patent 6,243,482 B1, FIG 1, element 2);
the computer (FIG 9, 90) using the camera (314) to reject (filtering/eliminate) unwanted input from the image of force (Paragraph [0078, 0080 and Claim 9]).
Therefore it would have been obvious to a person having ordinary skills in the art before the invention was made to have used the teachings of a range imaging camera; the computer using the camera to reject unwanted input in Copperstock’s invention as taught by Lee’s invention.
The motivation for doing this would have been in order to use the range image in an optical manner in which scene requires lower computing performance.
Clark discloses: bridging plates (tile to tile connectors) that extend between tiles (FIGS 1a – 1c) and contact adjacent tiles with no protrusions on corners of the bridging plates (Column 3, lines 45 – 64).
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of the bridging plates that extend between tiles and contact adjacent tiles in Copperstock’s invention as taught by Clark's invention.
The motivation for doing this would have been in order to decrease the size of the display.
AAPA discloses: which produces from the signal a time varying continuous image of force applied to the surface (Paragraph [0005] - In prior art, Rosenberg et al it teaches how to capture a time-varying two dimensional array of pressure upon a surface in a way that properly interpolates sensed pressure at points between individual sensing elements).
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of producing from the signal a time varying continuous image of force applied to the surface in Copperstock's invention as taught by AAPA.
The motivation for doing this would have been in order to enhance the interaction and manipulations when controlling an electronic device having displayed graphics.


Claims 2 – 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlin et al., US Publication 2009/0256817 in view of Copperstock et al., US Publication 2010/0308982 A1 in view of Clark et al., US Patent 6,496,359.

With regards to Claim 2, Perlin discloses: A sensor (Title and Abstract - sensor pad having a surface and a sensor array) comprising:
a grid of wires (FIG 12, shows 20 & 22 as wires formed in a grid) that define intersections (FIG 12 shows the intersection of electrodes 20 and 22) and areas of space (gaps) between the wires (FIG 12 & 24A; Paragraph [0086]);
a computer (FIG 2, 12) in communication with the grid (FIG 2, 18) which causes prompting signals to be sent to the grid and reconstructs a continuous position of force on the surface (FIGS 14, 16A and 16B) from interpolation based on data signals received from the grid (Paragraph [0264 & 0278]).
Perlin fails to disclose: a set of protrusions that are in contact with a plurality of intersections of the grid of wires, and an outer layer that is disposed atop the set of protrusions, so that force on to the outer surface of this outer layer is transmitted through the protrusions, and thence to the intersections; and bridging plates that extend between tiles and contact adjacent tiles with no protrusions on corners of the bridging plates, the protrusions integrated into one layer of the layers and the protrusions and one layer are a single mechanical component.
Copperstock discloses: a set of protrusions (FIG 14, 120 and/or 170) that are in contact with a plurality of intersections of the grid of wires (FIG 4, shows that the force sensors 170 are at the corners of the tiled surface, therefore in combination with Perlin’s invention the force sensors can be placed at the intersection of the grid of wires), and an outer layer (rigid surface) that is disposed atop the set of protrusions (FIG 14, shows this feature), so that force on to the outer surface of this outer layer is transmitted through the protrusions, and thence to the intersections (Paragraph [0080, 0085 & 0096 – 0098]); the protrusions (FIG 14, 120, 140 & 170) integrated into one layer of the layers (110 – tile surface) and the protrusions and one layer are a single mechanical component (Column 10, lines 60 – 66 and Column 14, lines 54 – 67)
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of a set of protrusions that are in contact with a plurality of intersections of the grid of wires, and an outer layer that is disposed atop the set of protrusions, so that force on to the outer surface of this outer layer is transmitted through the protrusions, and thence to the intersections; the protrusions integrated into one layer of the layers and the protrusions and one layer are a single mechanical component in Perlin’s invention as taught by Copperstock’s invention.
The motivation for doing this would have been in order to increase the accuracy of the user touching the device.
Clark discloses: bridging plates (tile to tile connectors) that extend between tiles (FIGS 1a – 1c) and contact adjacent tiles with no protrusions on corners of the bridging plates (Column 3, lines 45 – 64).
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of the bridging plates that extend between tiles and contact adjacent tiles in Copperstock’s invention as taught by Clark's invention.
The motivation for doing this would have been in order to decrease the size of the display.

With regards to Claim 3, Perlin discloses: including a force resistive material (FIG 12, resistive material that fills the space 26 between the columns 20 and rows 22) in proximity to a plurality of the intersections of the grid of wires (Paragraph [0084 and 0090]).

With regards to Claim 4, Perlin discloses: wherein the force resistive material (FIG 12, resistive material that fills the space 26 between the columns 20 and rows 22) is disposed only in proximity to a plurality of the intersections of the grid of wires and in spaced relationship (Paragraph [0084 and 0090]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlin et al., US Publication 2009/0256817 A1 in view of Perlin et al., US Publication 2009/0256817 A1 in view of Nakai et al., US Publication 2009/0244001 A1 in further view of Clark et al., US Patent 6,496,359 B2.

With regards to Claim 5, Perlin discloses: A sensor (Title and Abstract – sensor pad having a surface and a sensor array) comprising: 
a computer (FIG 1, 12) having N dual analog/digital I/O pins and M digital I/O pins for data, where M and N are positive integers greater than three (Paragraph [0097, 0102, 0249 and 0284]); and 
a pressure sensing array (FIG 1, 18) having N rows (FIG 12, 20) and M columns (FIG 12, 22), with the N I/O pins in communication with the N rows and up to M columns in communication with the M I/O pins without using any transistors or other switchable electronic components outside of the computer (Paragraph [0097, 0102, 0249 and 0284]). 
Perlin fails to disclose: pressure sensing array having protrusions in the array used for sensing pressure
bridging plates that extend between tiles and contact adjacent tiles with no protrusions on the corners of the bridging plates, that detects force applied to the surface and provides a signal corresponding to the force to the computer
Nakai discloses: a sensor surface (FIG 14, 104) using protrusions (105) under the surface (under the surface of 104), and bridging plates (104 – the bridging plates are being interpreted as the sensor surface 104 since the middle portions acts as a bridge to connect two sensor surfaces together) that extend between tiles and contact adjacent tiles with no protrusions on the corners of the bridging plates (there is no protrusions on the ends as shown in FIG 14), that detects force applied to the surface and provides a signal corresponding to the force to the computer (Paragraph [0067])
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of a sensor surface using protrusions under the surface, and bridging plates that extend between tiles and contact adjacent tiles with no protrusions on the corners of the bridging plates, that detects force applied to the surface and provides a signal corresponding to the force to the computer in Perlin’s invention as disclosed by Nakai’s invention.
The motivation for doing this would have been in order to minimize crosstalk among the plurality of electrodes as well as improving accuracy of touch (Paragraph [0010]).
Nakai fails to disclose that the bridging plates that extend between tiles and contact adjacent tiles 
Clark discloses: the bridging plates (display surface) that extend between tiles and contact adjacent tiles (FIG 1a - 1c and Column 3, lines 26 – 64)
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of the bridging plates that extend between tiles and contact adjacent tiles in Nakai’s invention as taught by Clark's invention.
The motivation for doing this would have been in order to decrease the size of the display.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlin et al., US Publication 2009/0256817 A1 in view of Nakai et al., US Publication 2009/0244001 A1 in further view of Clark et al., US Patent 6,496,359 B2, in further view of Applicant Admitted Prior Art (hereinafter AAPA) in further view of Jean US Publication 2008/0147350 A1.
With regards to Claim 7, Perlin discloses: where the surface (FIG 2, 16) includes the additional tile (Jean's invention as mentioned below) and is contiguous (the tiles can be formed without having any seam), and detected force can be sensed in a manner that is geometrically continuous and seamless on a surface (Paragraph [0235] – IMPAD devices can also be made in such a way that they can be tiled together to form larger IMPAD surfaces, without any seam between adjacent tiles); 
Perlin as modified above fails to disclose: including the step of connecting an additional tile to at least one of the two tiles to expand the size of the sensor surface, 
Jean discloses: including the step of connecting an additional tile (FIG 8, 12 - sensing tile) to at least one of the two tiles (FIG 8, shows a plurality of sensing tiles 12) to expand the size of the sensor surface (Paragraph [0019] - teaches a multi sub- controller configuration can typically feature up to one hundred area of up to 225 sq. meter and more. Therefore additional sensing tiles can be added to enlarge the surface area). 
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of connecting additional tile to expand the size of the sensor surface in Perlin's modified invention as taught by Jean's invention. 
The motivation for doing this would have been in order to collect information on the geographic positions of several moving or immobile objects simultaneously wherein such positioning and movement information can be used as input information by media control systems (Jean's invention Paragraph [0010]). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlin et al., US Publication 2009/0256817 A1 in view of Nakai et al., US Publication 2009/0244001 A1 in further view of Clark et al., US Patent 6,496,359 B2, in further view of Applicant Admitted Prior Art (hereinafter AAPA) in further view of Jean US Publication 2008/0147350 A1 in further view of Stanley US Patent 5,986,221.
With regards to Claim 9, Perlin discloses: including the step of imparting force to a top of a mechanical layer (FIG 1, 16 - writing surface) 
Perlin fails to disclose: that is transmitted through at least one protrusion of a set of protrusions to at least one intersection of a plurality of intersections, where the intersections are defined by a grid of wires and areas of space between the wires, and the mechanical layer has a plurality of plates that are disposed atop the grid of wires. 
Stanley discloses: including the step of imparting force (FIG 1, shows force being applied by the user) to a top of a mechanical layer (FIG 1, 10 - seat weight sensor) that is transmitted through at least one protrusion of a set of protrusions (FIG 2a & 4a,19 - protrusions) to at least one intersection of a plurality of intersections (FIG 4a, 30 - aperture), where the intersections are defined by a grid of wires (FIG 2a, 14) and areas of space (FIG 4a, 30 - aperture) between the wires (FIG 4a, shows this feature), and the mechanical layer (FIG 1, 10) has a plurality of plates (Fig 2a, 18 & 20 - shows a plurality of plates) that are disposed atop the grid of wires (FIG 2a, shows that plate 18 is atop the grid wires 14; 
Stanley fails to show explicitly that a plurality of plates, however it would have been obvious to a person having ordinary skills in the art at the time of the invention to have had a plurality of plates, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art). 
Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to have used the teachings of at least one protrusion of a set of protrusions in contact with at least one of the intersections, and the mechanical layer has a plurality of plates that are disposed atop the grid of wires in Perlin's invention as taught by Stanley's invention. 
The motivation for doing this would have been to increase sensitivity when the force applied to the protrusion exceeds an activation force threshold thereby deflecting the top substrate so to cause the conductive top and bottom substrates to close (Stanley's invention Column 8, lines 5 - 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625